Mr. Chife Justice Thompson delivered the opinion of the court: January 19, 1920, John Buckner was crushed between a 'car and a prop in the mine of the Lumaghi Coal Company and suffered a complete fracture of the fourth rib on the right side, a serious fracture of the sternum, an incomplete fracture of the right ilium and bruises on his back and chest. He was taken to a hospital, where he was treated until February 8, when he was moved to his home. Pneumonia developed the next day, and with this disease he lingered until March 9, when he died. He was confined to his bed continuously from the time he was injured until he died. The attending physicians testified that the injuries he received were not serious and in themselves would not have produced death. It was their opinion that the injuries weakened his disease-resisting powers and in that respect contributed to his death. They were, of course, not able to state whether he would have contracted pneumonia if he had not been injured or whether he would have died from the disease if he had been in good physical condition when he contracted it. Buckner was in good health prior to the accident and was the sole support of his wife and four minor children, the oldest child being fourteen years of age. The arbitrator entered an award in favor of the dependents for the full amount allowed by statute. This award was confirmed by the commission and later by the circuit court of Madison county. This writ of error is prosecuted "to review that judgment. We have examined all of the evidence in the record and are convinced that the finding is right. It is not uncommon for pneumonia to develop in a person who has suffered a serious injury to the thorax, and when a healthy man, crushed as Buckner was crushed, develops pneumonia while confined to his bed by reason of his injuries and dies before his injuries heal, it is natural and reasonable to conclude that his death is the result of such injuries. The judgment is affirmed. , , , cr Judgment affirmed.